                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                        EUGENE DIVISION



ANGELINA R.,1                                                           Case No. 6:18-cv-00571-AA
                                                                         OPINION AND ORDER
                 Plaintiff,

        V.


COMMISSIONER OF SOCIAL SECURITY,

                Defendant.


AIKEN, District Judge:

        Angelina R. ("Plaintiff') brings this action pursuant to the Social Security Act

("Act"), 42 U.S.C. § 405(g), to obtain judicial review of a final decision of the

Commissioner of Social Security ("Commissioner").                       The Commissioner denied

Plaintiffs application for Disability Insurance Benefits ("DIB") on April 4, 2017. For

the reasons that follow, the Court AFFIRMS the Commissioner's Decision.

\\\



        1In the interest of privacy, this opinion uses only the first name and the init ial of the last name
of the non-governmental party or parties in this case. Where applicable, this opinion uses the same
designation for a non-governmental party's immediate family member.

Page 1 - OPINION AND ORDER
                                   BACKGROUND

       Plaintiff applied for SSI on June 23, 2014. Following denials at the initial and

reconsideration levels, an administrative law judge ("ALJ") held a hea1·ing and issued

an unfavorable decision on April 4, 2017. After the Appeals Council denied h er

request for review, Plaintiff filed a timely complaint in this Court seeking review of

the ALJ's decision.

                              STANDARD OF REVIEW

       42 U.S.C. § 405(g) p1·ovides for judicial review of the Social Security

Administration's disability determinations: "The court shall have power to enter ...

a judgment affii-ming, modifying, or reversing the decision of the Commissioner of

Social Security, with or without 1·emanding the cause for a rehearing." In reviewing

the ALJ's findings, district courts act in an appellate capacity not as the trier of fact.

Fair v. Bowen, 885 F.2d 597, 604 (9th Cir. 1989). The district court must affirm the

ALJ's decision unless it contains legal error or lacks substantial evidentiaTy suppmt.

Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014) (citing Stout v. Comm 'r of Soc.

Sec., 454 F.3d 1050, 1052 (9th Cir. 2006)). Harmless legal enors are not grounds for

reversal. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cii-. 2005). "Substantial evidence

is more than a mere scintilla but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a

conclusion."   Gutierrez v. Comm'r of Soc. Sec., 740 F.3d 519, 522 (9th Cir.

2014) (citation and internal quotation marks omitted). If the evidence is subject to

more than one interpretation but the Commissioner's decision is rational, the



Page 2 - OPINION AND ORDER
Commissioner must be affirmed, because "the court may not substitute its judgment

fm that of the CommissioneL" Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir.

2001).

                            COMMISSIONER'S DECISION

         The initial burden of proof rests upon a claimant to establish disability.

Howard v. Hecliler, 782 F.2d 1484, 1486 (9th Cir. 1986). To meet this burden, a

claimant must demonstrate an "inability to engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can

be expected ... to last for a continuous period of not less than 12 months[.]" 42 U.S.C.

§ 423(d)(l)(A).

         To determine whether a claimant is disabled, an ALJ is required to employ a

five-step sequential analysis, determining: "(l) whether the claimant is 'doing

substantial gainful activity'; (2) whether the claimant has a 'severe medically

determinable physical or mental impairment' or combination of impairments that has

lasted for more than 12 months; (3) whether the impairment 'meets 01· equals' one of

the listings in the regulations; (4) whether, given the claimant's 'rnsidual functional

capacity,' the claimant can still do his or her 'past relevant work' and (5) whether the

claimant 'can make an adjustment to other work."' Molina v. Astrue, 674 F.3d 1104,

1110 (9th Cir. 2012) (quoting 20 C.F.R. §§ 404.1520(a), 416.920(a)).

         At step one, the ALJ found that Plaintiff had not engaged in substantial gainful

activity since her alleged onset date. At step two, the ALJ found that Plaintiff had

the following severe limitations: "attention deficit hyperactivity disorder; major



Page 3 - OPINION AND ORDER
depressive disorder; anxiety disorder; and status post spinal fractures." Tr. 23. At

step three, the ALJ found that Plaintiff did not have an impairment or combination

of impairments that met or medically equaled the requirements of a listed

impairment.

      The ALJ then assessed Plaintiffs residual functional capacity ("RFC"). 20

C.F.R. § 404.1520(e); § 416.920(e). The ALJ found that Plaintiff

      has the [RFC] to to perform sedentary w01·k, as defined in 20 CFR
      404.1567(a), that does not require morn than frequent reaching,
      handling, fingering, pushing, or pulling; that does not 1·equire more than
      occasional climbing of ramps or stairs; that does not require more than
      occasional operation of foot control; that does not require climbing of
      ladders, ropes, or scaffolds; that does not require exposure to
      unprotected heights or extreme temperatures; that does not require
      more than occasional exposure to moving mechanical parts, motor
      vehicles operation, humidity, wetness, vibration, or pulmonary irritants;
      that consists of simple, routine tasks; that does not require morn than
      occasional, superficial interaction with cowo1·kers, supervisors, or the
      general public; and that does not require adaptation to more than
      occasional . . . changes in work situation or work setting.

Tr. 25. At step four, the ALJ found that Plaintiff was unable to perform any past

relevant work. At step five, the ALJ found that there were other jobs existing in

significant numbers in the national economy that Plaintiff could perform, including

touch up screener, cutter/paster press clippings, and table worker. Accordingly, the

ALJ found that Plaintiff was not disabled under the Act.

                                   DISCUSSION

      There are two issues befme me: (i) whether substantial evidence supports the

ALJ's RFC determination, and (ii) whether the ALJ provided legally sufficient

reasons for rejecting Plaintiffs subjective symptom testimony.



Page 4 - OPINION AND ORDER
   I.      Plaintiffs Residual Functional Capacity

        Plaintiff argues that the ALJ erred in his limitations findings, but the error

was that the ALJ found Plaintiff to have more restrictions than she actually has.

        For example, Plaintiff explains that her mental examination tests only

supported a finding of moderate limitations yet the ALJ treated those tests as

indicative of marked limitations.         Additionally, Plaintiff found the ALJ's

hypotheticals to the vocational expert to be inaccurate because the ALJ included a

limitation that Plaintiff did not have-but Plaintiff does not identify this extraneous

limitation in her brief. Plaintiff also takes issue with the ALJ's characterization of

Dr. Stoltzfus's medical assessment: she explains that the ALJ found Dr. Stoltzfus's

medical opinion to impose more restrictions on Plaintiffs abilities than the evidence

warranted.

        A claimant's RFC is an administrative finding on t he most that a claimant can

do despite the limitations from h er impairments. See 20 C.F.R. § 404.1545(a). The

ALJ is ultimately responsible for making an RFC determination based on the

evidence in the record. See Rounds v. Comm'r of Soc. S ec., 807 F.3d 996, 1006 (9th

Cir. 2015) ("[T]he ALJ is responsible for translating and incorpo1·ating clinical

findings into a succinct RFC.").

        Here, Plaintiff argues that the ALJ assessed limitations that were more severe

than the evidence indicated. But the more limitations a claimant has, and the more

severe that those limitations are, the less the claimant can do. This means that even

if Plaintiff is accurately characterizing the ALJ's decision, she is in fact more capable



Page 5 - OPINION AND ORDER
than the ALJ's RFC suggests. For example, if the ALJ had found that Plaintiff was

capable of performing light work, she would also be capable of performing sedentary

work. See 20 C.F.R. § 404.1567. Similarly, if the ALJ had found that Plaintiff was

capable of performing work consisting of complex tasks, she would also be capable of

performing work consisting of simple, routine tasks. See id. Plaintiff, then, could not

have been prejudiced for the purposes of the ALJ's disability determination as her

mental and physical functioning is likely better than the ALJ seemed to believe.

Thus, any error would necessarily be harmless.

   II.      Plaintiffs Subjective Symptom Testimony

         Plaintiff argues t hat the ALJ improperly pointed to inconsistencies to "justify

general disbelief of [Plaintiff's] testimony." Pl.'s Br. at 10. Specifically, Plaintiff

explains that the inconsistencies cannot be fairly characterized as evidence that "one

or more of the individuals involved is lying." Id. Finally, Plaintiff argues that the

Court cannot affirm the Commissioner's decision because the ALJ's decision is

unclear and lack's sufficient specificity.

         "[T]he claimant must produce objective medical evidence of an underlying

impairment or impairments that could reasonably be expected to produce some

degree of symptom." Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008)

(internal quotation ma1·ks and citation omitted).         "If the claimant meets this

threshold and there is n o a:ffi.Tmative evidence of malingering, the ALJ can reject the

claimant's testimony about the severity of her symptoms only by offering specific,

clear and convincing reasons for doing so." Id. The Court cannot second-guess the



Page 6 - OPINION AND ORDER
judgement of the ALJ if his findings are supported by substantial evidence. Id.

Determining credibility and resolving conflicts in the evidence is the job of the ALJ.

Greger v. Barnhart, 464 F.3d 968, 972 (9th Cir. 2006).

      Here, contrary to Plaintiffs assertion, the ALJ's opinion is sufficiently clear

and specific to allow the Court to analyze his reasoning, and there is no evidence that

the ALJ used the existence of inconsistencies in the record to claim that Plaintiff was

lying. While Plaintiff explains that the discrepancies identified by the ALJ don't

justify discounting her testimony, the problem with Plaintiffs argument, even if

accepted, is that she simply provides her own interpretation of the evidence instead

of explaining why the ALJ's opinion falls short of the applicable legal standard. After

reviewing the ALJ's opinion, I find that the ALJ provided clear and convincing

reasons for discounting Plaintiffs symptom allegations.

      The ALJ noted that some of Plaintiffs statements in her function report are

inconsistent with her hearing testimony. He reasonably found these inconsistencies

as evidence that Plaintiffs claimed limitations were not as limiting as Plaintiff

initially suggested in her function repo1·t, i.e., Plaintiffs symptoms had improved

since the initial examination dates. This finding was consistent with the ALJ's

further observation that Plaintiffs lack of treatment evinced a much lesser degree of

symptom severity than she had alleged in her disability application. See SSR 16-3p,

82 Fed. Reg. at 49, 463-66 ("[I]f the frequency or extent of the treatment ... is not

comparable with [a claimant's] subjective complaints, [the ALJ] may find the alleged

intensity [to be] inconsistent with the overall evidence of record."). The ALJ noted



Page 7 - OPINION AND ORDER
that for approximately the last two years, Plaintiff apparently did not need pain

medication for her alleged hip and back injuries. In fact, Plaintiff did not see a

general care provider for about a year since her initial injury. The ALJ also found

Plaintiffs statements about her work activity to be inconsistent. This is because

Plaintiffs recent work history report stated that she had not worked since May 2014

but during her live testimony she mentioned that she worked in 2015 and 2016, which

was confirmed by her earnings records.

      While the ALJ provides many other examples that bear on his decision to

discount Plaintiffs testimony, all of them do not need recitation here as the point is

the same: the ALJ provided clear and convincing reasons consistent with Ninth

Circuit precedent in discounting Plaintiffs testimony. The ALJ thus concluded that

Plaintiffs activities "support finding her functioning is not as limited as [she]

asserts." T1·. 29. For the reasons mentioned, I agree.

                                  CONCLUSION

      The Commissioner's decision is AFFIRMED, and this case is DISMISSED.

      IT IS SO ORDERED.
                  I fie--
      Dated this [2__ day of May, 2019.

                              ()           ; ) ·,-
                              v{,,[{J.A,< lie.-Kc    t ~'
                                    Ann Aiken
                            United States Distl'ict Judge




Page 8 - OPINION AND ORDER
